Gregory, J.,
concurring:
I am in accord with the opinion of the majority in this case only in so far as it decides the determinative issues. I am not in accord with that part of it in which the ma*767jority lias attempted to settle a personal controversy between the Industrial Commission, on the one hand, and counsel for the insurance carrier, on the other. The settlement of this controversy is no part of the duty of this court. It is not essential to a decision of the case. The functions of this court are exhausted when the determinative issues in a case have been decided.
Campbell, C. J., concurs in the viewis above expressed by Gregory, J.